EXHIBIT Noble Energy, Inc. Calculation of Ratio of Earnings to Fixed Charges Year Ended December 31, 2008 2007 2006 2005 2004 (in millions) Income from continuing operations before income taxand income from equity investees $ 1,887 $ 1,157 $ 957 $ 878 $ 435 Add (deduct) Fixed charges 109 134 134 99 63 Interest capitalized (33 ) (17 ) (13 ) (9 ) (8 ) Distributed income from equity investees 221 227 37 60 57 Earnings as defined $ 2,184 $ 1,501 $ 1,115 $ 1,028 $ 547 Net interest expense 69 113 117 87 $ 54 Interest capitalized 33 17 13 9 8 Interest portion of rental expense 7 4 4 3 1 Fixed charges as defined $ 109 $ 134 $ 134 $ 99 $ 63 Ratio of earnings to fixed charges 20.0 11.2 8.3 10.4 8.7 1
